Appeal byCounty (Rooney, J.), dated November 4, 2011, which, after a hearing, designated him a level two sexually violent offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The defendant contends that the Supreme Court erred in denying his request for a downward departure from a presumptive risk level two designation to a risk level one designation pursuant to the Sex Offender Registration Act (see Correction Law art 6-C) following a risk assessment hearing. However, the Supreme Court providently exercised its discretion in denying the defendant’s request, as the record does not reflect the existence of an appropriate mitigating factor warranting a downward departure (see People v Wyatt, 89 AD3d 112 [2011]). Skelos, J.P., Dillon, Hall and Miller, JJ., concur.